NOTICE: NOT FOR OFFICIAL PUBLICATION.UNDER ARIZONA RULE OF THE SUPREME COURT 111(c),
                          THIS DECISION IS NOT PRECEDENTIAL
                    AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


       MELINDA GABRIELLA VALENZUELA, Plaintiff/Appellant,

                                         v.

     SCOTTSDALE HEALTHCARE HOSPITALS, Defendant/Appellee.

                             No. 1 CA-CV 15-0488
                               FILED 9-27-2016


           Appeal from the Superior Court in Maricopa County
                          No. CV2014-095052
              The Honorable Mark F. Aceto, Judge, Retired
               The Honorable Robert H. Oberbillig, Judge

                                  AFFIRMED


                                   COUNSEL

Melinda Gabriella Valenzuela, Buckeye
Plaintiff/Appellant

Quintairos, Prieto, Wood & Boyer, PA, Phoenix
By Andrew E. Rosenzweig, Rita J. Bustos
Counsel for Defendant/Appellee
            VALENZUELA v. SCOTTSDALE HEALTHCARE
                     Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Jon W. Thompson and Judge Michael J. Brown joined.


J O H N S E N, Judge:

¶1           Melinda Gabriella Valenzuela appeals the superior court's
orders dismissing her complaint and denying her motion for relief from
judgment. For the following reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             Valenzuela is an inmate in the Arizona Department of
Corrections ("DOC"). According to Valenzuela's complaint, a corrections
officer sexually assaulted her in October 2014, and she reported the incident
to DOC staff. Despite Valenzuela's request for a rape examination, she
received no treatment. Valenzuela alleged DOC "relies on the City of
Scottsdale to investigate" rape claims, but that "[t]hey refused to do so."
Specifically, she alleged "she was told that per City of Scottsdale SANE dept
they would not do any more test [sic] on her. Due to past issues of no
evidence."

¶3            Valenzuela's complaint named the defendant as Scottsdale
Healthcare Hospitals and alleged violations of the Eighth Amendment to
the United States Constitution and the Prison Rape Elimination Act
("PREA"), 42 U.S.C. §§ 15601-15609 (2012). Scottsdale Healthcare moved to
dismiss the complaint pursuant to Arizona Rule of Civil Procedure 12(b)(6).
Scottsdale Healthcare acknowledged that it has a contract to treat rape
victims in the custody of DOC, but asserted it received no request to
examine Valenzuela in October 2014, and so could not be liable. After
Valenzuela failed to respond to the motion, the superior court dismissed
the complaint with prejudice.

¶4            Valenzuela timely appealed, then filed a "Motion to Provide"
with this court. After this court stayed her appeal and revested jurisdiction
in the superior court, Valenzuela filed a motion for relief from judgment
pursuant to Arizona Rule of Civil Procedure 60(c), arguing she did not
respond to the motion to dismiss because she was not served with the




                                     2
            VALENZUELA v. SCOTTSDALE HEALTHCARE
                     Decision of the Court

motion. The superior court denied Valenzuela's motion for relief from
judgment, and she filed an amended notice of appeal.

¶5         We have jurisdiction pursuant to Article 6, Section 9, of the
Arizona Constitution and Arizona Revised Statutes section 12-2101(A)(1)
(2016).1

                               DISCUSSION

¶6             A party seeking relief pursuant to Rule 60(c)(1) must "show
(1) mistake, inadvertence, surprise or excusable neglect; (2) that relief was
sought promptly; and (3) that a meritorious claim [or defense] existed."
Maher v. Urman, 211 Ariz. 543, 550, ¶ 21 (App. 2005) (quoting Copeland v.
Ariz. Veterans Mem'l Coliseum & Exposition Ctr, 176 Ariz. 86, 89 (App. 1993)).
On appeal, Scottsdale Healthcare does not take issue with Valenzuela's
contention that she did not receive a copy of its motion to dismiss, but
argues her complaint states no valid claim. Likewise, the superior court
denied Valenzuela's Rule 60(c) motion because it concluded her complaint
fails to state a claim for relief. We review de novo the dismissal of a
complaint for failure to state a claim. Coleman v. City of Mesa, 230 Ariz. 352,
355, ¶ 7 (2012).

¶7            Valenzuela's complaint alleged the failure to investigate her
sexual assault allegations violated her Eighth Amendment rights.
Deliberate indifference to an inmate's serious medical needs, including a
denial or delay of access to medical care, may violate the inmate's
constitutional rights and may support a cause of action under 42 U.S.C. §
1983 (2012). Braillard v. Maricopa County, 224 Ariz. 481, 489, ¶ 20 (App.
2010).

¶8            On review, we must assume the truth of all well-pled factual
allegations in Valenzuela's complaint and make all reasonable inferences
from those facts. Coleman, 230 Ariz. at 356, ¶ 9. Valenzuela's complaint,
however, alleges no wrongdoing by Scottsdale Healthcare. Instead, her
complaint alleges conduct and/or statements by the "City of Scottsdale."
Because Valenzuela's complaint alleges no wrongful conduct by Scottsdale
Healthcare, she is unable to show that her claim is meritorious, and the




1     Absent material revision after the relevant date, we cite a statute's
current version.



                                      3
            VALENZUELA v. SCOTTSDALE HEALTHCARE
                     Decision of the Court

superior court did not err by denying her motion for relief pursuant to Rule
60(c). See Maher, 211 Ariz. at 550, ¶ 21.2

                              CONCLUSION

¶9           For the foregoing reasons, we affirm the order denying
Valenzuela's Rule 60(c) motion for relief from judgment.3




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




2    Moreover, no private right of action exists under the PREA. See
McCloud v. Prack, 55 F. Supp. 3d 478, 482, n.2 (W.D. N.Y. 2014).

3      Because we consider the substance of Valenzuela's claims in
connection with our review of the denial of her motion for relief pursuant
to Rule 60(c), we need not further address the superior court's order
granting Scottsdale Healthcare's motion to dismiss.


                                        4